DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the electric storage system having at least one of (A) a discharge standby stage, which is performed after a discharge stage is performed, for standbying for a next discharge stage, with a voltage of at least one of the first electric storage device and the second electric storage device being equal to a predetermined first threshold value or higher than the first threshold value and (B) a charge standby stage, which is performed after a charge stage is performed, for standbying for a next charge stage, with a voltage of at least one of the first electric storage device and the second electric storage device being equal to a predetermined second threshold value or lower than the second threshold value … the large and small relationship deciding step including: (a) a first large and small relationship deciding step, which is performed when the electric storage system has the discharge standby stage, for deciding to make the rated voltage of the electric storage device, among the first electric storage device and the second electric storage device, for which at least one of (i) the accumulated time, (ii) the accumulated power amount, and (iii) the accumulated number is decided to be made higher in the main device deciding step, higher than the rated voltage of the other electric storage device; or (b) a second large and small relationship deciding step, which is performed when the electric storage system has the charge standby stage, for deciding to make the rated voltage of the electric storage device, among the first electric storage device and the second electric storage device, for which at least one of (i) the accumulated time, (ii) the accumulated power amount, and (iii) the accumulated number is decided to be made higher in the main device deciding step, lower than the rated voltage of the other electric storage device.”
Claims 2-8 and 10-14 depend from the claims above and are allowed for the same reasons. 
With respect to claim 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the electric storage system is configured to perform at least one of a discharge standby stage and a charge standby stage, the discharge standby stage being performed after a discharge stage of the electric storage system, to charge the electric storage system and maintain a voltage of the electric storage system at a predetermined constant voltage for standbying for a next discharge stage, and the charge standby stage being performed after a charge stage of the electric storage system, to discharge the electric storage system and maintain the voltage of the electric storage system at another predetermined constant voltage for standbying for a next charge stage, the first electric storage device has a gradient of variation in an output voltage with respect to a state of charge different from the second electric storage device; and the electric storage system includes: (1) if the electric storage system is configured to perform the discharge standby stage, a first discharge mode in which the discharge is started from the constant voltage for the discharge standby stage higher than any of the rated voltages of the first electric storage device and the second electric storage device, and a second discharge mode in which the discharge is started from the constant voltage for the discharge standby stage between the rated voltage of the first electric storage device and the rated voltage of the second electric storage device: and (2) if the electric storage system is configure to perform the charge standby stage, a first charge mode in which the charge is started from the constant voltage for the charge standby stage lower than any of the rated voltages of the first electric storage device and the second electric storage device, and a second charge mode in which the charge is started from the constant voltage for the charge standby stage between the rated voltage of the first electric storage device and the rated voltage of the second electric storage device.”
Claims 16-20 depend from claim 15 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0136708 to Jahagirdar et al. discloses a dynamic energy storage device charging wherein there are different batteries with different charging curves and therefore different techniques for charging. However, Jahagirdar fails to disclose the small and large relationship deciding step as claimed in the instant claims. 
US 2018/0109120 to Nakao discloses a control device wherein battery modules are connected in parallel and provides a balancing method such that one battery matches the other before newly adding a new battery to the system. Nakao fails to disclose at least the claimed output voltage control/gradient of variation and the standby states as claimed in the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859